Name: Council Regulation (EU) 2017/488 of 21 March 2017 amending Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Regulation
 Subject Matter: civil law;  international affairs;  Africa
 Date Published: nan

 22.3.2017 EN Official Journal of the European Union L 76/1 COUNCIL REGULATION (EU) 2017/488 of 21 March 2017 amending Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 18 January 2016 the Council adopted Regulation (EU) 2016/44 (1), which for the sake of clarity consolidated Council Regulation (EU) No 204/2011 (2). (2) Article 16 of Regulation (EU) No 204/2011 conferred powers on the Council to amend Annex VI of that Regulation following a decision by the United Nations Security Council or Sanctions Committee. However, no such conferral was included in Regulation (EU) 2016/44. (3) Regulation (EU) 2016/44 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 21 of Regulation (EU) 2016/44 is replaced by the following: Article 21 1. Where the Security Council or the Sanctions Committee lists a natural or legal person, entity or body, the Council shall include that natural or legal person, entity or body in Annex II or VI. 2. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 6(2), it shall amend Annex III accordingly. 3. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, entity or body referred to in paragraphs 1 and 2 either directly, if the address is known, or through the publication of a notice, providing that natural or legal person, entity or body with an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body referred to in paragraphs 1 and 2 accordingly. 5. Where the Security Council or the Sanctions Committee decides to de-list a person, entity or body, or to amend the identifying data of a listed natural or legal person, entity or body, the Council shall amend Annex II or VI accordingly. 6. The list in Annex III shall be reviewed at regular intervals and at least every 12 months.. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2017. For the Council The President E. SCICLUNA (1) Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (OJ L 12, 19.1.2016, p. 1). (2) Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 1).